Notice of Allowance
This communication is in response to the Patent Board Decision 02/25/2021. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1, 3-14, and 16-23 are allowed.
Reason for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
The following is an examiner’s statement of reasons for allowance:
As to claims 1 and 20, the closest art of record Lecheler (US 20090217382 A1) teaches a method for detecting unauthorized changes to router security configurations and a network controller.   Compare data blocks of the baseline configuration file with corresponding data blocks of the field configuration file and generate a field-delta file that represents functional differences there between. If the two configurations are functionally equivalent, the change may proceed using the target-delta file. If not, an unauthorized change has been made to the field configuration file and an alarm condition is raised.  However, Lecheler does not teach that an unauthorized change to the security policy configuration creates a risk condition to a security of operation of one of the services.  
Jain (US 9710626 B2) teaches that determine whether the processing of the at least one of the plurality of objects by the processing unit is authorized by the tenant based on a security map provided by the tenant and accessible by the processing unit within the hardware layer.  However, Jain does not teach determine an unauthorized change to the security policy configuration creates a risk condition to a security of operation of one of the services.
Therefore, the combination of Lecheler and Jain do not teach the limitation:
determining by the configuration management system that the unauthorized change to the security policy configuration of the one of the plurality of network elements creates a risk condition to a security of operation of one of the services provided by the IT infrastructure, wherein the one of the services provided by the IT infrastructure is provided by an application program operating on a server in the IT infrastructure that is different from the one of the plurality of network elements.
The prior art of record does not disclose the limitation above in combination with the remaining elements in the independent claims. The allowable subject matter is now reflected in applicant’s independent claim 1 and similarly in independent claim 20. Dependent claims 3-14, 16-19, and 21-23 dependent from allowed claims and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ANH NGUYEN/ Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454